United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1099
Issued: June 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 4, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated February 21, 2008 which denied his request
for reconsideration on the grounds that it was untimely filed and failed to establish clear
evidence of error. Because more than one year has elapsed between the last merit decision dated
August 22, 1996 and the filing of this appeal on March 4, 2008, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request for reconsideration was not timely
filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On November 28, 1995 appellant, then a 51-year-old former mail handler, filed a claim
for an emotional condition. He first became aware that the condition was related to his
employment on September 10, 1986. The employing establishment controverted the claim,

noting that the claim was not filed within three years of the alleged injury. It further noted that
appellant did not list an injury or cause. The employing establishment indicated that appellant
last worked on March 31, 1976.
By decision dated August 22, 1996, the Office denied appellant’s claim for compensation
for the reason that it was not timely filed. It noted that written notice of the injury was provided
on November 28, 1995 and that appellant was aware or should have been aware of a relationship
between the employment factors and his condition by September 10, 1986. The Office also
found that appellant’s immediate supervisor did not have actual knowledge of the alleged
employment-related injury within 30 days of its occurrence.
On October 1, 1997 appellant appealed this determination to the Board. By decision
dated October 20, 1997, the Board dismissed appellant’s appeal as it was not timely filed.1
In a letter dated October 22, 2007, appellant requested reconsideration and stated that he
was injured when mail sacks fell on top of him, thereby injuring his back and neck. He stated
that some coworkers “call[ed] my supervisor” after this occurred and that he went to the nurse’s
office who advised that he needed treatment from a physician. Appellant noted that the injury
occurred on September 10, 1986. By letter dated January 20, 2008, he again requested
reconsideration.
By decision dated February 21, 2008, the Office denied appellant’s request for
reconsideration for the reason that it was not timely filed and failed to establish clear evidence of
error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time or on his own motion or on application. The Secretary,
in accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”2
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a)
provides that the Office will not review a decision unless the application for review is filed
within one year of the date of that decision.3

1

Docket No. 97-2175 (issued October 1, 1997).

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

2

However, the Office will reopen a claimant’s case for merit review, notwithstanding the
one-year filing limitation, if the claimant’s application for review shows clear evidence of error
on the part of the Office in its most recent decision. To establish clear evidence of error, a
claimant must submit evidence relevant to the issue that was decided by the Office. The
evidence must be positive, precise and explicit and must be manifested on its face that the Office
committed an error.4
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office’s decision.5
Evidence that does not raise a substantial question concerning the correctness of the
Office’s decision is insufficient to establish clear evidence of error.6 It is not enough merely to
show that the evidence could be construed so as to produce a contrary conclusion.7 This entails a
limited review by the Office of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of the Office.8 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of the
Office.9
ANALYSIS
In its February 21, 2008 decision, the Office properly determined that appellant failed to
file a timely application for review. It issued its most recent merit decision on August 22, 1996,
denying his claim for an emotional condition. Appellant’s request for reconsideration was dated
October 22, 2007. His request for reconsideration was dated and received over 11 years after the
decision of August 22, 1996. Accordingly, appellant’s request for reconsideration is not timely
filed within one year of the Office’s August 22, 1996 decision.
The Board also finds that appellant did not submit any evidence with his reconsideration
request sufficient to prima facie shift the weight of the evidence in his favor and thus appellant
has not established clear evidence of error. In his October 22, 2007 letter requesting
reconsideration, appellant related that he injured his back and neck on September 10, 1986 when
mail sacks fell on top of him, that coworkers called his supervisor and that he then sought
medical treatment. The Office denied appellant’s claim for an emotional condition because it
was not timely filed. Specifically, the Office noted that appellant became aware or should have
become aware of his condition by September 10, 1986, yet he did not file his claim until
4

20 C.F.R. § 20.607(b); Fidel E. Perez, 48 ECAB 662, 665 (1997).

5

Annie L. Billingsley, supra note 3.

6

Jimmy L. Day, 48 ECAB 652 (1997).

7

Id.

8

Id.

9

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

3

November 28, 1995, nine years later. Additionally, it found that appellant’s supervisor did not
have actual knowledge within 30 days of the injury. The Office noted that appellant’s claim was
therefore not timely filed because it was not filed within three years of the alleged injury, as
required by the Act. Appellant did not submit any evidence on reconsideration tending to show
that his claim for an emotional condition was timely filed. The Board notes that the contention
on reconsideration was not relevant to the claim for an emotional condition as it appears to be
related to a traumatic injury which is not currently before the Board. Therefore, the Board finds
that appellant has not established clear evidence of error and the Office properly denied his
reconsideration request.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

